PER CURIAM.
In this ease a libel was filed by the Atlantic Fruit Company, charterer, against the steamship Oritani for value of a cargo of bananas lost when the steamship ran on a reef. The case was heard in the court below and the libel dismissed. The questions involved were important, the testimony voluminous, and the facts conflicting. The trial judge filed a most comprehensive opinion, 40 F.(2d) 522, in which he discussed the proofs in great detail and the law applicable thereto. We have thoroughly studied the proofs and law bearing on each and all of the questions involved, and find ourselves in entire accord with his reasoning and conclusions. We are frank to say that after careful study and consideration of the ease we do not believe we can add to the opinion of the court below. We therefore limit ourselves to adopting the lower court’s opinion as our warrant in affirming the decree below.